
	

115 S3406 IS: Taiwan Allies International Protection and Enhancement Initiative (TAIPEI) Act of 2018
U.S. Senate
2018-09-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3406
		IN THE SENATE OF THE UNITED STATES
		
			September 4, 2018
			Mr. Gardner (for himself, Mr. Markey, Mr. Rubio, and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To express United States support for Taiwan's diplomatic alliances around the world.
	
	
		1.Short title
 This Act may be cited as the Taiwan Allies International Protection and Enhancement Initiative (TAIPEI) Act of 2018.
		2.Diplomatic relations with Taiwan
 (a)FindingsCongress makes the following findings: (1)The Taiwan Relations Act of 1979 (Public Law 96–8) states that it is the policy of the United States to preserve and promote extensive, close, and friendly commercial, cultural, and other relations between the people of the United States and the people on Taiwan.
 (2)The Taiwan Relations Act of 1979 states that it is the policy of the United States to maintain the capacity of the United States to resist any resort to force or other forms of coercion that would jeopardize the security, or the social or economic system, of the people on Taiwan.
 (3)Taiwan is a free, democratic, and prosperous nation of 23,000,000 people and an important contributor to peace and stability around the world.
 (4)Since the election of President Tsai Ing-wen as President of Taiwan in 2016, the Government of the People’s Republic of China has intensified its efforts to pressure Taiwan.
 (5)Since 2016, the Gambia, Sao Tome and Principe, Panama, the Dominican Republic, Burkina Faso, and El Salvador have severed diplomatic relations with Taiwan in favor of diplomatic relations with China.
 (6)Taiwan currently maintains full diplomatic relations with 17 nations around the world. (7)According to President Tsai Ing-wen, the severance of diplomatic ties is part of a series of diplomatic and military acts of coercion.
				3.Report on United States strategy regarding Taiwan's international recognition
 (a)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of State or a designee of the Secretary shall submit to the appropriate congressional committees a report on actions taken by the United States to reaffirm and strengthen Taiwan's international alliances around the world.
 (b)ElementsEach report required by subsection (a) shall include the following elements: (1)A description of the actions taken by the Secretary of State, or designees of the Secretary, effective May 20, 2016, to consult with governments around the world, including the governments that maintain official diplomatic relations with Taiwan, with the purpose of inducing those governments to maintain official diplomatic relations with Taiwan or otherwise strengthen unofficial relations with Taiwan.
 (2)An enumeration of specific countries of concern, if any, and a description of the actions taken, or actions anticipated, by those governments, commencing May 20, 2016, to alter the formal diplomatic ties with Taiwan or to otherwise downgrade official or unofficial relations.
 (3)A plan of action to engage with the governments of the countries identified in paragraphs (1) and (2) and increase cooperation with respect to Taiwan.
 (c)Form of reportEach report required by subsection (a) shall be submitted in unclassified form but may include a classified annex.
			4.Authorization to consider modification of United States diplomatic presence with nations taking
			 actions to undermine Taiwan
 (a)In generalThe Secretary of State may consider taking such action to modify United States diplomatic presence as necessary and appropriate to provide incentives to countries considering or taking steps to alter or downgrade official or unofficial ties with Taiwan.
 (b)Actions includedActions described in subsection (a) may include— (1)supplementing or reducing the appropriate diplomatic presence in the United States of countries identified pursuant to section 3 as having taken, or anticipating, actions to alter formal diplomatic ties with Taiwan or otherwise downgrade relations; and
 (2)supplementing or reducing the diplomatic presence of the United States in those countries. (c)ConsultationNot less than 30 days before taking any action under subsection (a), the Secretary shall consult with the appropriate congressional committees with respect to the action.
			5.Authorization to consider adjustment of United States assistance to nations taking actions to
			 undermine Taiwan
 (a)In generalThe Secretary of State may consider the expansion, termination, or reduction of United States foreign assistance to countries identified pursuant to section 3 as having taken, or anticipating, actions to alter or downgrade official or unofficial ties with Taiwan or otherwise downgrade relations.
 (b)Assistance includedAssistance for consideration under subsection (a) may include— (1)assistance under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to the Economic Support Fund);
 (2)military assistance provided pursuant to section 23 of the Arms Export Control Act (22 U.S.C. 2763; relating to the Foreign Military Financing Program); and
 (3)assistance provided under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et seq.; relating to international military education and training).
 (c)ConsultationNot less than 30 days before taking any action under subsection (a), the Secretary shall consult with the appropriate congressional committees with respect to the action, as well as comply with the notification procedures applicable to reprogramming pursuant to section 634A of the Foreign Assistance Act of 1961 (22 U.S.C. 2394–1).
 6.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
			
